            Case 2:19-cr-00018-APG-EJY Document 59 Filed 08/19/21 Page 1 of 1



 1
 2                                UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                       )
 5                                                   )       CASE NO. 2:19-cr-00018-APG-FJY
             Plaintiff,                              )
 6                                                   )       ORDER
                     vs.                             )
 7                                                   )
     LORENZO LUCIAN LINDSEY                          )
 8                                                   )
             Defendant.                              )
 9                                                   )
10           Based on the Stipulation of the parties, the Court hereby continues the sentencing of
11   Defendant Lorenzo Lucian Lindsey in this matter. The ends of justice served by granting said
12   continuance outweigh the best interest of the public and the Defendant in a speedy sentencing,
13   because the failure to grant said continuance would be likely to result in a miscarriage of justice, and
14   would deny the parties herein sufficient time and the opportunity within which to be able to
15   effectively and thoroughly prepare for sentencing, taking into account the exercise of due diligence.
16           IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
17   scheduled for September 1, 2021, at 1:00 p.m., be vacated and continued to December 7, 2021, at
18   1:30 p.m. in LV Courtroom 6C.
19           DATED this 19th day of August, 2021.
20
                                                             _______________________________________
21                                                           ANDREW P. GORDON
                                                             United States District Judge
22
23
24
25
26
27
28
